Citation Nr: 1631479	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2003 to March 2004, April 2005 to September 2005 and from September 2005 to September 2006.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a February 2015 hearing conducted at the RO.  A transcript of the hearing is of record.  A June 2015 remand directed VA to obtain a VA medical opinion.  An October 2015 VA opinion was obtained and the appeal was last adjudicated in an October 2015 Supplemental Statement of the Case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board directed VA to obtain an opinion on whether the Veteran's claimed chronic rhinitis pre-existed service, was incurred in or aggravated during service and whether any increase in the disability was due to the natural progression of the disease.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The October 2015 examiner notes a number of instances where the Veteran denied nasal or ear, nose, and throat problems in support of their opinion that the Veteran did not manifest rhinitis in service.  See VA opinion dated October 2015.  However, the Board notes that the Veteran was treated in May 2006, with the assessment indicating chronic rhinitis with associated septal deviation.
The Board also notes that the Veteran underwent radio-frequency ablation and reduction of turbinate hypertrophy in June 2006.  In light of the VA examiner's inaccurate description of the Veteran's medical history and in-service manifestations of rhinitis, the Board finds that this opinion is inadequate for adjudication purposes.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, the Board finds that an additional VA opinion is warranted.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board notes that the latest VA treatment records are from July 2012.  These records indicate that the Veteran has been treated for her claimed chronic rhinitis disability at the Bay Pines VA Medical Center.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including records from the Bay Pines VA Medical Center from July 2012 to the present.  All attempts at obtaining the records should be documented in the claims file.

2.  Forward the claims file to an appropriate VA examiner for an addendum opinion regarding the claimed chronic rhinitis.  (If the prior examiner is unavailable, another similarly situated examination should be utilized.)  

If the examiner believes an additional physical examination of the Veteran would be beneficial, one is to be arranged.  

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran (if deemed necessary), the examiner should provide the following opinions:

NOTE: The Veteran was treated for rhinitis in service.

a. Review the January 2011 VA examination regarding chronic rhinitis and provide an opinion on whether the VA examiner's description of the Veteran's rhinitis disability and the rationale for their opinion is consistent with the clinical evidence of record.  Please reconcile or differentiate any opinion you reach if it differs substantially with that opinion.

b. Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran suffered from chronic rhinitis or other nasal disorder prior to her entry intro active service?

c. If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting nasal disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?

Please identify the nature of the condition that preexisted service and identify and discuss in detail the evidence relied upon in reaching these conclusions.

d. If the answer to either (a) or (b) is no, presuming the Veteran sound at service entry, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current chronic rhinitis is etiologically related to her active service?  A complete rationale must be provided for all opinion(s) expressed.  

3.  Thereafter, re-adjudicate the claims and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

